Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on January 22, 2022, which paper has been placed of record in the file.
2.           Claims 1-18 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-18 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: collecting customer behavior data…, selecting a category from two or more brand equity categories for each of the plurality of customers…, assigning each customer to the selected brand equity category…, monitoring the number of customers assigned to teach category…, determining a customer activation score periodically…, and adjusting a marketing strategy to effectuate a shift in the number of customers assigned to each of the brand equity categories…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of collecting customer behavior data…, selecting a category from two or more brand equity categories for each of the plurality of customers…, assigning each customer to the selected brand equity category…, monitoring the number of customers assigned to teach category…, determining a customer activation score periodically…, and adjusting a marketing strategy to effectuate a shift in the number of customers assigned to each of the brand equity categories…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors and a memory, and using the processor to perform collecting, selecting, assigning, monitoring, determining, and adjusting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of collecting, selecting, assigning, monitoring, determining, and adjusting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
            The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 12 and para [0086] of using general-purpose computers and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
            Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 4 recites tallying the number of customers… and recording a change in the number of customers…; Claim 6 recites adjusting a marketing strategy to move customers assigned to a brand equity category…; Claim 7 recites evaluate a marketing strategy…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 14 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to a system, independent claim 14 directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-18 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (hereinafter Hunt, US 2009/0006156).
            Regarding to claim 1, Hunt discloses a data analysis method, comprising:  
            collecting customer behavior data from a plurality of customers (para [1255], a data field characteristic of a data field in a data table of a consumer promotion data set may be altered, where the alteration generates a field alteration datum. The field alteration datum may be associated with the alteration in a data storage facility may be saved. A query requiring the use of the data field in the consumer promotion data set may be submitted, where a component of the query consists of having read the field alteration data and the query relates to an analytic purpose related to modeling the effect of a promotion on consumer behavior with respect to a proposed new product); 
            selecting a category from two or more brand equity categories for each of the plurality of customers based on the collected customer behavior data and assigning each customer to the selected brand equity category, wherein the two or more brand equity categories include a prospects category and one or more customers assigned to the prospect category are potential customers who have not made a purchase (para [0565], An example of a loyalty analytic that may help determine customer segments trends on key performance indicators may be a pharmacy owner, who wants to know how customer segments trend with purchases of cold remedies with respect to the key performance trend of cold and flu season. In this instance, the manufacturer may select to evaluate dimensions by strategic customer segments and selected products, and measures of share of households and units per household. With this data the owner of the pharmacy may be able to determine how various customer segments are shopping for cold and flu remedies as the cold and flu season progresses. For instance, if households are anticipating cold and flu season they may purchase remedies at the food store, but if households are acting reactively, the pharmacy may be the more convenient place to go. In addition, this behavior may be different for different customer segments. The insight delivered via this loyalty analytic may allow the owner of the pharmacy to adjust orders based on their current customer segment base. In embodiments, the loyalty analytic associated with promotion segment impact analysis may enable a store owner to determine customer segments trends on key performance indicators; para [1189], the product may be available in several high level categories. One such category may be an analysis that allows for Strategic new product building perspective, analysis that may allow brand managers to analyze the latest trends in buyer behavior, ranging from flavors to sizes, to buyer profiles, etc. that can enable a brand manager to create the right product and determine the right market to target with that product. Another such category may be an analysis that may aid the actual launch of a new product, this may be meant to focus on a particular launch determine weakness in initial launch execution and determine ways of improving execution, as well as determine when a product may not be meant for success despite all execution efficiencies);      
             monitoring the number of customers assigned to each category and determining a customer activation score periodically, wherein the customer activation score is determined based on a pre-established benchmark (para [0589], The analytic platform 100 may be available for various categories, such as analysis that may allow for Strategic new product building perspective; analysis that may allow brand managers to analyze the latest trends in buyer behavior, ranging from flavors to sizes, to buyer profiles, or the like, that may enable a brand manager to create the right product and determine the right market to target with that product; analysis that aids the actual launch of a new product, that may focus on weaknesses in initial launch execution and determine ways of improving execution, as well as determine when a product is not meant for success despite all execution efficiencies; or the like; para [1791], the data analytical platform may provide the score carding analysis. In embodiments, the score carding analysis may provide information for different business issues. The business issue may include a variation of product's KPIs over time. The score carding analysis may provide a trending view quarterly, periodically or weekly. The score carding analysis may provide a trending view for a definite period. The definite period may be a week or a year. The score card analysis may provide the comparison of the topline and HHs measure groupings over time. The score card may highlight key measures and may track the effects of seasonality, promotional effects and competitive incursions. The score card analysis may provide the performance of a brand, retailers department, category, sub-category for a definite time; para [0325], the new product tracking facility may deliver automated tracking of new products on a periodic basis. The new product tracking facility may include benchmarking metrics of new products versus the category, across retailers, across competitive products, and the like. The new product tracking facility may also incorporate consumer-level information to bring further insights to underlying shopping behavior for new products, such as trial and repeat. The new product tracking facility may include a set of pre-built reports and analyses. Trend analysis may comprise advanced performance benchmarking based on adjusted product sales rate versus a category index. Trend analysis may be performed on a periodic basis after launch. Trend analysis may assist in establishing sales profiles for launch and for end-to-end product lifecycle. Trend analysis may enable comparisons in launch characteristics for different categories and types of new products, such as line extensions versus new brands. Competitive benchmarking may comprise comparing new product performance versus a competitive set. Competitive benchmarking may enable monitoring a competitive response and an action result. Market and retailer benchmarking may comprise comparing new product performance across different markets, channels, retailers, and the like. Market and retailer benchmarking may identify chronic performance issues and opportunities. Market and retailer benchmarking may establish fact-based new product launch profiles for product planning); and 
             adjusting a marketing strategy to effectuate a shift in the number of customers assigned to each of the brand equity categories based on the customer activation score (para [1267], the analytic platform 100 may include consumer-level tracking capability that may make possible segmenting and targeting consumers based upon a portion of their shopping behavior, not just their consumer attributes. This may allow manufacturers to reframe a product category based on a complete understanding of consumers' buying relationships. In an example the analytic platform 100 may facilitate planning assortments and measuring performance by store clusters and executing marketing plans against these micro-segments; para [1422], These new data sources recognize the emergence of the on-demand consumer newly empowered by technology. Therefore, the analytic platform may provide linkage of their media behavior to offline and online buying. The on-demand consumer leverages technology to control their content selection and consumers may avoid irrelevant messaging. The analytic platform facilitates marketers adjusting from a push to a pull advertising model. This may also leading to continued fragmentation as consumers gain control of the message). 
             Regarding to claim 2, Hunt discloses the method of claim 1, wherein the customer behavior data comprise customer purchasing data, and wherein the customer purchasing data comprise customers’ purchasing history and purchasing pattern (para [0492], the analytic platform 100 may be configured to perform forward buy analysis. Forward buy analysis may analyze customer buying patterns linked to price gaps or price changes; para [1157], the product group file may contain information about the shopping patterns of each panelist in regards to the top products in a category based on dollars spent).
             Regarding to claim 3, Hunt discloses the method of claim 2, wherein each of the two or more brand equity categories is assigned with a customer loyalty metric calculated based on the customer purchasing data (para [1240], a category or a brand reporting may include a high level analysis. For example, in the high level analysis for sales, a status for sales may be determined by various variables such as a nationality, a channel, a category or a product segment, a brand, or some other type of variable. The analysis may further involve analyzing the trends for the category, the segment, or the brand. For example, a trend between the category performance and the brands may be analyzed. Another example may involve analyzing category performance across various segments. Yet another example may be to determine category seasonality and comparing it to the sales trend for the segments, brands, and items. In embodiments, presence of regular promotional periods or spikes may be established and this may be analyzed with the promotion periods for the brands and the items).
            Regarding to claim 4, Hunt discloses the method of claim 1, wherein monitoring the number of customers assigned to each brand equity category comprises: tallying the number of customers in each category; and recording a change in the number of customers in each category (para [0378], The analytic platform 100 may enable store profiling based at least in part on household demographic data within a local trading area. A store or plurality of stores may be selected and a cachement area of persons defined as, for example, those persons living within a selected distance from the store, by traditional block groups based method (e.g., 200-500 households), zip code or some other method. Demographic information used in store profiling may include, but is not limited to, educational level, income, marriage status, ethnicity, vehicle ownership, gender, adult population, length in residence, household size, family households, households, population, population density, life stage segment (multiple), age range with household, children's age range in household, number of children in household, number of adults in household, household income, homeowner/renter, credit range of new credit, buyer categories, net worth indicator, or some other demographic information).
            Regarding to claim 5, Hunt discloses the method of claim 1, wherein the brand equity categories further comprise the following categories in an order of increased customer loyalty metric: casuals, loyalists, and cheerleaders, wherein the prospects category has a customer loyalty metric lower than the casuals, loyalists, and cheerleaders categories (para [0342], Household Loyalty groups may be used, for example, new, lost, retained buyers and shoppers, channel shoppers and heavy channel shoppers, standard shopper groups, and the like. Combination groups may be used (e.g., based on product and retailer combinations). Customizations may be used (e.g., custom product groups, custom demographic groups, and custom household/venue groups). Frequent shopper program data integration and NBD adjustment may be used).
            Regarding to claim 6, Hunt discloses the method of claim 5, wherein adjusting a marketing strategy to effectuate a shift in the number of customers assigned to each of the customer-relationship categories comprises adjusting a marketing strategy to move customers assigned to a brand equity category of a lower customer loyalty metric to a brand equity category of a higher customer loyalty metric (para [0312], The methods and systems disclosed herein enable a new kind of one-on-one consumer relationship, along one-on-one consumer targeting and marketing).
           Regarding to claim 7, Hunt discloses the method of claim 6, further comprising: evaluate a marketing strategy based on whether the shift in the number of customers assigned to each of the brand equity categories is moving towards higher customer loyalty metrices (para [1248], The analytic platform 100 may include consumer level tracking capability that may facilitate promotion evaluation, such as promotion event evaluation. In addition to evaluating casual conditions associated with a promotion, the analytic platform 100 may leverage special casual data collected through in-store collection facilities and traffic data to provide a robust evaluation that extends to a variety of customer segments. The evaluation may facilitate characterizing which consumers reacted to the promotion. The evaluation may facilitate determining if store loyal customers reacted, or if competitor loyal customers were drawn by the promotion).
           Regarding to claim 8, Hunt discloses a data analysis system, comprising: 
           a memory for storing customer purchase data of a plurality of customers (para [0119], Available data sources may include a plurality of fact data sources 102 and a plurality of dimension data sources 104. Fact data sources 102 may include, for example, facts about sales volume, dollar sales, distribution, price, POS data, loyalty card transaction files, sales audit files, retailer sales data, and many other fact data sources 102 containing facts about the sales of the enterprise, as well as causal facts, such as facts about activities of the enterprise, in-store promotion audits, electronic pricing and/or promotion files, feature ad coding files, or others that tend to influence or cause changes in sales or other events, such as facts about in-store promotions, advertising, incentive programs, and the like. Other fact data sources may include custom shelf audit files, shipment data files, media data files, explanatory data (e.g., data regarding weather), attitudinal data, or usage data. Dimension data sources 104 may include information relating to any dimensions along which an enterprise wishes to collect data, such as dimensions relating to products sold (e.g. attribute data relating to the types of products that are sold, such as data about UPC codes, product hierarchies, categories, brands, sub-brands, SKUs and the like), venue data (e.g. store, chain, region, country, etc.), time data (e.g. day, week, quad-week, quarter, 12-week, etc.), geographic data (including breakdowns of stores by city, state, region, country or other geographic groupings), consumer or customer data (e.g. household, individual, demographics, household groupings, etc.), and other dimension data sources 104)  and 
           one or more processors, the one or more processors configured to (para [1802], The hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory): 
           collect customer behavior data from a plurality of customers (para [0019], a data loading facility 108 may be used to extract data from available data sources and load them to or within the analytic platform 100 for further storage, manipulation, structuring, fusion, analysis, retrieval, querying and other uses. The data loading facility 108 may have the a plurality of responsibilities that may include eliminating data for non-releasable items, providing correct venue group flags for a venue group, feeding a core information matrix 600 with relevant information (such as and without limitation statistical metrics), or the like. In an embodiment, the data loading facility 108 eliminate non-related items. Available data sources may include a plurality of fact data sources 102 and a plurality of dimension data sources 104).
           select a category from two or more brand equity categories for each of the plurality of customers based on the collected customer behavior data and assign each customer to the selected brand equity category, wherein the two or more brand equity categories include a prospects category and one or more customers assigned to the
prospect category are potential customers who have not made a purchase (para [0342], the household panel data implemented on the analytic platform 100 and related analytic server 134 may include a product dimension. The product dimension may include an initial 100+ categories (e.g., similar categories as that loaded for POS Analytic platform). Household data may include 2 years data (2.times.52 week periods)-52 week static panel groups, Calendar Year 2005 and Calendar year 2006, and the like. Venue group dimensions may include US total, channels, regions, markets, chains, CRMAs, RMAs, and the like. A venue group may be associated with releasability attributes. Household projection weights may be used for each Venue Group. A time dimension may be used, and may include timeframes such as quad-week, 13-week, 26-week, and 52-week, and the like. The day of week may be a dimension. Other dimensions that may be used include a casual dimension, periodicity dimension, measures dimension, filter dimension, product buyer dimension, shopper dimension, demographics dimension, trip type dimension, life stage dimension, or some other type of dimension. A filter dimension may comprise a sample size control that is based on the number of raw buyers. A product buyer dimension may be pre-defined as category and sub-category buyers as well as top 10 Brands (or less where needed) per each category or the like. A shopper dimension may be pre-defined for all releasable US Retailers--for both "core" and "shoppers." A demographics dimension may include a set of standard household demographics (e.g., as provided by household panel data) and include detailed (i.e. Income) and aggregated (i.e. Affluence) demographic variables. A life stage dimension may include third party life stage/lifestyle segmentations (for example, Personicx). MedProfiler data may be used. In embodiments, other panel data may be used, including, but not limited to, third party attributes such as consumer interests/hobbies/religion (for example, from InfoBase). Trial and repeat measures may be used. POS crossover measures may be used. Quarterly updates of transaction data and related projection weights may be used. Household Loyalty groups may be used, for example, new, lost, retained buyers and shoppers, channel shoppers and heavy channel shoppers, standard shopper groups, and the like. Combination groups may be used (e.g., based on product and retailer combinations). Customizations may be used (e.g., custom product groups, custom demographic groups, and custom household/venue groups). Frequent shopper program data integration and NBD adjustment may be used);
           monitor the number of customers assigned to each category and calculating a customer activation score periodically based on a pre-established benchmark (para [0530], CRM targeting loyalty analytic solutions may include CRM product targeting addressing who are the target households for a product CRM campaign, CRM product cross promotion targeting addressing who are the target households for a cross promotion CRM campaign, CRM usage and loyalty targeting addressing how to use usage and loyalty levels to create CRM targets, CRM migration analysis targeting addressing what households to target to offset migration trends, CRM targeting of the highest spending category addressing which categories do target households spend the most on, CRM targeting of the three highest spending categories addressing what top three categories do target households spend the most on, CRM targeting of the percentage of households purchasing categories addressing how many target households purchase each category in the store, CRM targeting of store distribution addressing what the best and worst stores are for the target households, CRM targeting of favorite brand in category addressing what brands are purchased most often for a selected category and particular segments, CRM targeting of the percentage of households purchasing brand in category addressing how many target households purchase each brand in a category, target share of category requirements for favorite brand addressing how many target households' category needs are met by their favorite brand within a category, or some other type of CRM analysis); and
          adjust a marketing strategy to effectuate a shift in the number of customers assigned to each of the brand equity categories based on the customer activation score (para [0586], Time alignment may provide benchmark product performance using a relative time scale, such as weeks since product launch, for powerful analysis among competitive products. Performance benchmarks may assess the strength of new products using the product success index metric, compare launch characteristics across categories and regions, review new product performance and distribution growth to identify opportunities to rebalance the product portfolio, allocate sales and marketing investments, or the like. Competitive benchmarking may measure the performance of a new product against its competitive set, monitor competitors' responses, quickly evaluate the results of the marketing and promotional actions taken during the launch period, or the like. Market and retailer benchmarking may compare new product performance across markets, channels, and retailers to identify performance issues and opportunities. Integrated consumer analysis may use integrated shopper analysis metrics to help understand actual consumer penetration and trial and repeat performance for new products).
           Regarding to claim 9, Hunt discloses the data analysis system of claim 8, wherein the one or more brand equity categories are defined based on a customer-relationship model and wherein each of the two or more brand equity categories is assigned with a customer loyalty metric (para [0326], Loyalty analysis may enable understanding of consumer loyalty metrics and share of wallet for consumers and specific retailers at a granular level). 
          Regarding to claim 10, Hunt discloses data analysis system of claim 9, wherein the brand equity categories further comprise the following categories in an order of increased customer loyalty metric: casuals, loyalists, and cheerleaders, wherein the prospects category has a customer loyalty metric lower than the casuals, loyalists, and cheerleaders categories (para [0342], Household Loyalty groups may be used, for example, new, lost, retained buyers and shoppers, channel shoppers and heavy channel shoppers, standard shopper groups, and the like. Combination groups may be used (e.g., based on product and retailer combinations). Customizations may be used (e.g., custom product groups, custom demographic groups, and custom household/venue groups). Frequent shopper program data integration and NBD adjustment may be used).
          Regarding to claim 11, Hunt discloses data analysis system of claim 10, wherein the one or more processors are configured to adjust a marketing strategy to effectuate a shift in the number of customers assigned to each of the brand equity categories based on the brand equity metric by adjusting a marketing strategy to move customers assigned to a brand equity category of a lower customer loyalty metric to a brand equity category of a higher customer loyalty metric (para [1248], The analytic platform 100 may include consumer level tracking capability that may facilitate promotion evaluation, such as promotion event evaluation. In addition to evaluating casual conditions associated with a promotion, the analytic platform 100 may leverage special casual data collected through in-store collection facilities and traffic data to provide a robust evaluation that extends to a variety of customer segments. The evaluation may facilitate characterizing which consumers reacted to the promotion. The evaluation may facilitate determining if store loyal customers reacted, or if competitor loyal customers were drawn by the promotion).
          Regarding to claim 12, Hunt discloses data analysis system of claim 10, wherein the one or more processors are configured to calculate a brand equity metric based on the customer-relationship model, the number of customers assigned to each brand equity category, and collected customer behavior data (para [0530], CRM targeting loyalty analytic solutions may include CRM product targeting addressing who are the target households for a product CRM campaign, CRM product cross promotion targeting addressing who are the target households for a cross promotion CRM campaign, CRM usage and loyalty targeting addressing how to use usage and loyalty levels to create CRM targets, CRM migration analysis targeting addressing what households to target to offset migration trends, CRM targeting of the highest spending category addressing which categories do target households spend the most on, CRM targeting of the three highest spending categories addressing what top three categories do target households spend the most on, CRM targeting of the percentage of households purchasing categories addressing how many target households purchase each category in the store).
           Regarding to claim 13, Hunt discloses data analysis system of claim 12, wherein the one or more processors are further configured to:
            analyze the collected customer behavior data for a first time period and for a second time period (para [0538], the analytic platform 100 may enable loyalty analytics associated with store performance analysis, where the business issue may be how performance compares across stores. The application of the analysis may include a decision group, such as diagnostics, profiling, and the like, where the analysis specification may include a plurality of dimensions and measures. Dimensions may be by selected products, by listed measures, for selected products, for selected time periods, for strategic customer segments, and the like. Measures may include net dollars, share of dollars, number of households, share of households, net dollars change vs. a previous time period (such as a year ago), number of households change vs. a previous time period, net dollars per household change vs. a previous time period, and the like);
            calculate a first brand equity metric based on the customer behavior data for the first time period and a second brand equity metric based on the customer behavior data for the second time period (para [0541], An example of a loyalty analytic that may help determine the geography trends on key performance indicators may be a manufacturer of suntan lotion, who sells their product in both the urban and suburban region around New York City. The manufacturer may want to determine how their products sell in these two different geographies during a summer heat wave, where people may be heading to the ocean beaches for relief from the heat. That is, where do people of these two geographic regions purchase their suntan lotion before going to the beach? In this instance, the manufacturer may choose the dimensions of selected geographies, for selected time periods, and for selected products, and measures of units sold and dollars per trip); and 
            compare the first brand equity metric and the second brand equity metric to evaluate a marketing strategy (para [0367], Analysis may help answer a plurality of questions on overall category, segment, and brand trends, such as how category performance compares to the brands and items being analyzed, how does category performance vary from segment to segment, how does category seasonality compare to the sales trend for the segments, are there regular promotional periods or spikes, and do these periods line up with promotional periods for the brands and items being analyzed, or the like).
           Regarding to claim 14, Hunt discloses a data analysis method based on a customer-relationship model, wherein the customer-relationship model defines one or more brand equity categories, said data analysis method comprising: 
           collecting customer purchase data of a plurality of customers for a first time period (para [1255], a data field characteristic of a data field in a data table of a consumer promotion data set may be altered, where the alteration generates a field alteration datum. The field alteration datum may be associated with the alteration in a data storage facility may be saved. A query requiring the use of the data field in the consumer promotion data set may be submitted, where a component of the query consists of having read the field alteration data and the query relates to an analytic purpose related to modeling the effect of a promotion on consumer behavior with respect to a proposed new product);
           assigning each customer into one of the brand equity categories based on the collected customer purchase data, wherein the brand equity categories include a prospects category for customers who have not made a purchase (para [1189], the product may be available in several high level categories. One such category may be an analysis that allows for Strategic new product building perspective, analysis that may allow brand managers to analyze the latest trends in buyer behavior, ranging from flavors to sizes, to buyer profiles, etc. that can enable a brand manager to create the right product and determine the right market to target with that product. Another such category may be an analysis that may aid the actual launch of a new product, this may be meant to focus on a particular launch determine weakness in initial launch execution and determine ways of improving execution, as well as determine when a product may not be meant for success despite all execution efficiencies);      
           calculating a first brand equity metric based on the customer-relationship model, the number of customers assigned to each brand equity category, and the collected customer purchase data (para [0541], An example of a loyalty analytic that may help determine the geography trends on key performance indicators may be a manufacturer of suntan lotion, who sells their product in both the urban and suburban region around New York City. The manufacturer may want to determine how their products sell in these two different geographies during a summer heat wave, where people may be heading to the ocean beaches for relief from the heat. That is, where do people of these two geographic regions purchase their suntan lotion before going to the beach? In this instance, the manufacturer may choose the dimensions of selected geographies, for selected time periods, and for selected products, and measures of units sold and dollars per trip); and
           deriving a customer activation score based on the first brand equity metric and a benchmark established using long-term customer data (para [1791], the data analytical platform may provide the score carding analysis. In embodiments, the score carding analysis may provide information for different business issues. The business issue may include a variation of product's KPIs over time. The score carding analysis may provide a trending view quarterly, periodically or weekly. The score carding analysis may provide a trending view for a definite period. The definite period may be a week or a year. The score card analysis may provide the comparison of the topline and HHs measure groupings over time. The score card may highlight key measures and may track the effects of seasonality, promotional effects and competitive incursions. The score card analysis may provide the performance of a brand, retailers department, category, sub-category for a definite time).
            Regarding to claim 15, Hunt discloses the data analysis method of claim 14, further comprising:
            collecting sales data for the first time period (para [0298], a cluster may relate to products and to the time products were introduced, such as to show sales (or projected sales) of new products introduced in a given time period. Such a cluster may be used to track the success of innovation efforts by a manufacturer or retailer, such as compared to its own past efforts or as compared to efforts by other companies during similar time periods); and
            calculating the first brand equity metric based on the customer-relationship model, the number of customers assigned to each customer-relationship category, the collected customer purchase data, and the collected sales data (para [1536], the resulting, populated data framework may provide an unprecedented, multi-dimensional consumer insight capability with granularity by household and customer segment, store and store cluster, trip and trip mission. Propensity scores by product, household, and store will enable enhanced consumer targeting and CRM analyses and programs, including enhanced consumer response and tracking models. In addition, the data framework will facilitate manufacturer-retailer interactions through the ability to enable cross-segmentation alignments amongst various views of the consumer).
           Regarding to claim 16, Hunt discloses data analysis method of claim 15, further comprising:
           collecting customer purchase data and sales data for a second time period (para [0538], the analytic platform 100 may enable loyalty analytics associated with store performance analysis, where the business issue may be how performance compares across stores. The application of the analysis may include a decision group, such as diagnostics, profiling, and the like, where the analysis specification may include a plurality of dimensions and measures. Dimensions may be by selected products, by listed measures, for selected products, for selected time periods, for strategic customer segments, and the like); 
           determine the number of potential customers and assigning the number of potential customers to the prospects category para [1189], the product may be available in several high level categories. One such category may be an analysis that allows for Strategic new product building perspective, analysis that may allow brand managers to analyze the latest trends in buyer behavior, ranging from flavors to sizes, to buyer profiles, etc. that can enable a brand manager to create the right product and determine the right market to target with that product. Another such category may be an analysis that may aid the actual launch of a new product, this may be meant to focus on a particular launch determine weakness in initial launch execution and determine ways of improving execution, as well as determine when a product may not be meant for success despite all execution efficiencies);      
           assigning each customer into one of the brand equity categories based on the collected customer purchase data for the second time period (para [0342], POS crossover measures may be used. Quarterly updates of transaction data and related projection weights may be used. Household Loyalty groups may be used, for example, new, lost, retained buyers and shoppers, channel shoppers and heavy channel shoppers, standard shopper groups, and the like. Combination groups may be used (e.g., based on product and retailer combinations). Customizations may be used (e.g., custom product groups, custom demographic groups, and custom household/venue groups). Frequent shopper program data integration and NBD adjustment may be used;
           calculating a second brand equity metric based on the customer-relationship model, the number of customers assigned to each brand equity category, and the customer purchase data and sales data collected for the second time period (para [0541], An example of a loyalty analytic that may help determine the geography trends on key performance indicators may be a manufacturer of suntan lotion, who sells their product in both the urban and suburban region around New York City. The manufacturer may want to determine how their products sell in these two different geographies during a summer heat wave, where people may be heading to the ocean beaches for relief from the heat. That is, where do people of these two geographic regions purchase their suntan lotion before going to the beach? In this instance, the manufacturer may choose the dimensions of selected geographies, for selected time periods, and for selected products, and measures of units sold and dollars per trip);
           comparing the second brand equity metric with the first brand equity metric (para [0367], Analysis may help answer a plurality of questions on overall category, segment, and brand trends, such as how category performance compares to the brands and items being analyzed, how does category performance vary from segment to segment, how does category seasonality compare to the sales trend for the segments, are there regular promotional periods or spikes, and do these periods line up with promotional periods for the brands and items being analyzed, or the like); and
           evaluating the performance of a business project based on the comparison (para [1248], the analytic platform 100 may include consumer level tracking capability that may facilitate promotion evaluation, such as promotion event evaluation. In addition to evaluating casual conditions associated with a promotion, the analytic platform 100 may leverage special casual data collected through in-store collection facilities and traffic data to provide a robust evaluation that extends to a variety of customer segments. The evaluation may facilitate characterizing which consumers reacted to the promotion. The evaluation may facilitate determining if store loyal customers reacted, or if competitor loyal customers were drawn by the promotion. The evaluation may also facilitate determining if the promoted brand loyal customers reacted, or if other brand loyal customers were drawn to the promotion).
           Regarding to claim 17, Hunt discloses data analysis method of claim 16, wherein the first and second brand equity metric comprise the number of customers in each of the brand equity categories in the first time period and the second time period respectively, and wherein comparing the second brand equity metric with the first brand equity metric comprises comparing the number of customers in each brand equity category in the first brand equity metric with the number of customers in each customer-relationship category in the second brand equity metric (para [0367], Analysis may help answer a plurality of questions on overall category, segment, and brand trends, such as how category performance compares to the brands and items being analyzed, how does category performance vary from segment to segment, how does category seasonality compare to the sales trend for the segments, are there regular promotional periods or spikes, and do these periods line up with promotional periods for the brands and items being analyzed, or the like).
           Regarding to claim 18, Hunt discloses data analysis method of claim 16, wherein the business project is a marketing campaign, and wherein the marketing campaign is conducted during the second time period and the performance of the marketing campaign is evaluated by comparing the first brand equity metric evaluated during the first time period and the second brand equity metric evaluated during the second time period (para [0492], the analytic platform 100 may be configured to perform forward buy analysis. Forward buy analysis may analyze customer buying patterns linked to price gaps or price changes. Forward buy analysis may be used to identify areas of lost margin due to customers buying a more than usual amount of goods, such as just before a price change, as part of a promotion, and the like. Forward buy analysis may also involve customers buying more than needed only to resell to another source. Forward buy analysis may identify price arbitrage).


         
          
                                                            Conclusion
7.        Claims 1-18 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Singhal et al. (US 2020/0090056) disclose Business to Consumer (B2C) systems face a challenge of engaging users since offers are created using static rules generated using clustering on large transactional data generated over a period of time. 
            Hamedi et al. (US 2019/0034976) disclose a method includes determining a plurality of harvest content items. The harvest content items are ranked based on a performance metric. 
             Zhang et al. (US 2015/0170175) disclose a method for a merchant to gain information about the purchasing characteristics of a group with which the merchant wishes to interact.
             Hunt et al. (US 2009/0018996) disclose coos-category view of a dataset using an analytic platform.
             Newman et al. (US 2005/0055275) disclose a method and system for evaluating the cause and effect of advertising and marketing programs using card transaction data.
             Moran et al. (US 2014/0330635) disclose implementing forward looking optimizing promotions by administering, in large numbers and iteratively, test promotions formulated using highly granular test variables on purposefully segmented subpopulations.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                           
December 3, 2022